COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-16-00001-CV


Braums, Inc.                             §    From the 17th District Court

                                         §    of Tarrant County (017-270194-14)
v.
                                         §    February 25, 2016

Angelita Sifuentes                       §    Opinion by Justice Dauphinot


                                  JUDGMENT

      This court has considered the record on appeal in this case and the

parties’ “Joint Motion to Vacate and Render Judgment Pursuant to Settlement”

and holds that the motion should be granted and the cause should be dismissed.

Without regard to the merits and effectuating the parties’ settlement agreement,

we vacate the trial court’s judgment and dismiss the cause with prejudice.

      Also relying on the settlement agreement, we order that each party shall

bear its own costs of the appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Lee Ann Dauphinot______________
                                        Justice Lee Ann Dauphinot